Exhibit 10.27

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of October 6,
2017 (the “Effective Date”), by and between VICI Properties Inc., with offices
at 8329 Sunset Road, Suite 210, Las Vegas, Nevada 89113 (together with its
successors and assigns, the “Company”) and Mary Elizabeth Higgins (“Executive”)
Executive and the Company shall each be referred to as a “Party” and
collectively, as the “Parties.”

1. Term of Employment. The Company hereby agrees to employ Executive under this
Agreement, and Executive hereby accepts such employment, effective as of the
Effective Date. The period that Executive is employed hereunder shall be
referred to herein as the Term of Employment.

2. Position, Duties, and Responsibilities.

(a) During the Term of Employment, Executive shall serve as Chief Financial
Officer or Interim Chief Financial Officer of the Company. Executive shall
report to the Chief Executive Officer or Interim Chief Executive Officer, as
applicable (the Chief Executive Officer and Interim Chief Executive Officer, as
applicable, the “CEO”), and shall perform such lawful duties as are specified
from time to time by the Company.

(b) During the Term of Employment, Executive shall perform Executive’s duties
faithfully and to the best of Executive’s abilities and shall devote all of
Executive’s business time and attention, on a full time basis (except as
otherwise expressly permitted herein), to the business and affairs of the
Company, except for (i) vacation periods and sick leave in accordance with
Company policy as in effect from time to time, (ii) charitable and civic
activities, and outside directorships approved in advance by the Board upon
recommendation of the Chief Executive Officer and (iii) managing personal
investments, which in all cases in clauses (i), (ii) and (iii) shall not
interfere, either individually or in the aggregate, in any material respect in
the judgement of the Board, with the performance of Executive’s duties under
this Agreement. During the Term of Employment, Executive shall use Executive’s
best efforts to advance the best interests of the Company and shall comply with
all of the policies of the Company, including, without limitation, such policies
with respect to legal compliance, conflicts of interest, confidentiality,
insider trading, code of conduct and business ethics, and other
employment-related policies as are from time to time in effect (collectively,
and as amended or modified from time to time by the Company, the “Policies”).
Executive shall obtain and keep in full force and effect throughout the Term of
Employment all gaming licenses or approvals necessary or appropriate for
Executive’s position.

(c) During the Term of Employment, Executive hereby agrees that Executive’s
services will be rendered exclusively to the Company, and (except as set forth
above) Executive shall not directly or indirectly, render services to, or
otherwise act in a business or professional capacity on behalf of or for the
benefit of, any other Person (as defined below), whether as an employee,
advisor, member of a board or similar governing body, sole proprietor,
independent contractor, agent, consultant, volunteer, intern, representative, or
otherwise, whether or not compensated. Executive further agrees that until the
earlier of (i) the date of delivery by either Party of a Notice of Termination
and (ii) expiration of the Start-Up Period, as defined



--------------------------------------------------------------------------------

below, Executive shall not seek, solicit, or otherwise look for employment
(whether as an employee, consultant, or otherwise) with any other Person (as
defined below). The “Start-Up Period” means the period beginning on the
Effective Date and ending on the earlier of (i) 90 days after the completion of
an underwritten public offering of the Company’s common stock and
(ii) December 31, 2018.

(d) Executive’s services hereunder shall be performed by Executive in the
Company’s offices located in Las Vegas, Nevada; provided, that Executive may be
required to travel for business purposes during the Term of Employment.

(e) Upon the termination of Executive’s employment for any reason, upon request
of the Board or its delegee, Executive shall be deemed to have resigned, in
writing, from any positions Executive then holds with the Company and any of its
Subsidiaries and Affiliates, including membership on any Company, Subsidiary or
Affiliate boards unless otherwise determined by the Company, provided that, such
deemed resignation shall not result in any diminution of benefits to which
Executive is entitled upon termination of employment, whether under this
Agreement or under any other agreements or plans governing compensation or
benefits to which Executive may be entitled. For purposes of this Agreement,
(i) an “Affiliate” of the Company or any other Person (as defined below) shall
mean a Person that directly or indirectly controls, is controlled by, or is
under common control with, the Person specified; (ii) a “Subsidiary” of any
Person shall mean any Person of which such Person owns, directly or indirectly,
more than half of the equity ownership interests (measured either by value or by
ability to elect or control the board of directors or other governing body); and
(iii) a “Person” or “person” means any individual, partnership, limited
partnership, corporation, limited liability company, trust, estate, cooperative,
association, organization, proprietorship, firm, joint venture, joint stock
company, syndicate, company, committee, government or governmental subdivision
or agency, or other entity, in each case, whether or not for profit.

3. Base Salary. During the Term of Employment, the Company shall pay Executive
an annualized base salary of $500,000, minus applicable deductions and
withholdings (“Base Salary”), payable in accordance with the regular payroll
practices applicable to executives of the Company. Executive shall not be
entitled to receive any additional consideration for service during the Term of
Employment as a member of the Board or the board of any of the Company’s
Subsidiaries or Affiliates, to the extent applicable.

4. Bonus and Long Term Incentive Awards. Executive will be eligible for an
annual cash bonus (the “Cash Bonus”) and equity compensation (the “Equity
Awards”), as set forth below, with an aggregate target value of $700,000. The
allocation of the aggregate target value between annual cash bonus and equity
compensation shall be determined by the Compensation Committee of the Board (the
“Compensation Committee”) guided by the following provisions:

(a) Cash Bonus. It is the intention of the Parties that Executive’s Cash Bonus
will have a target bonus of $350,000, subject to review and approval by the
Compensation Committee. The Cash Bonus shall be based on the achievement of
personal or Company performance objectives as determined annually by the Board
and the Compensation Committee and shall be pursuant to the Company’s annual
bonus plan for executives and senior employees. Except as otherwise provided in
this Agreement, Executive must be employed on the last day of the applicable
performance period in order to be eligible for the Cash Bonus.

 

- 2 -



--------------------------------------------------------------------------------

(b) Equity Award. It is the intention of the Parties that Executive’s annual
Equity Awards will have a target value of $350,000, subject to review and
approval by the Compensation Committee. The Equity Awards shall be granted under
the Company’s equity incentive plan, in a form and subject to such vesting and
other terms as determined by the Compensation Committee. The target value of
such grant shall be estimated at the time of grant and the Company makes no
guarantee or commitment of future value.

(c) 2017 Bonus and Equity Awards. Executive’s target Cash Bonus and Equity Award
for 2017 will be pro-rated for the period between the Effective Date and
December 31, 2017. The performance objectives with respect to at least $117,000
of Executive’s Cash Bonus for 2017 will be the successful implementation of the
plan of reorganization of Caesars Entertainment Operating Company, Inc. (the
“Plan of Reorganization”), as measured by criteria to be determined by the
Compensation Committee, including the effective date of the Plan of
Reorganization occurring on or before October 2, 2017. (d) Executive understands
that the Cash Bonus and Equity Awards are subject to income and other tax
liabilities.

(e) The Cash Bonus will be paid not later than March 15 of the year immediately
following the calendar year with respect to which such Cash Bonus relates.

5. Claw-Back. Notwithstanding any provision in this Agreement to the contrary,
amounts payable hereunder shall be subject to claw-back or disgorgement, to the
extent applicable, under (A) the Policies or any claw-back policy adopted by the
Company, (B) the Dodd-Frank Wall Street Reform and Consumer Protection Act, as
amended, and rules, regulations, and binding, published guidance thereunder,
which legislation provides for the clawback and recovery of incentive
compensation in the event of certain financial statement restatements and
(C) the Sarbanes-Oxley Act of 2002. If pursuant to Section 10D of the Securities
Exchange Act of 1934, as amended (the “Act”), the Company (or any of its
Subsidiaries or Affiliates) would not be eligible for continued listing, if
applicable, under Section 10D(a) of the Act if it (or they) did not adopt
policies consistent with Section 10D(b) of the Act, then, in accordance with
those policies that are so required, any incentive-based compensation payable to
Executive under this Agreement or otherwise shall be subject to claw-back in the
circumstances, to the extent, and in the manner, required by Section 10D(b)(2)
of the Act, as interpreted by rules of the Securities Exchange Commission.
Nothing in this provision is intended to supersede any existing or future
claw-back provision adopted or amended by the Company, including, but not
limited to the provision that may be set forth in the Company’s equity incentive
plan.

6. Other Benefits.

(a) Employee Benefits. During the Term of Employment, Executive shall be
entitled to participate in such employee benefit plans and insurance programs
made available generally to employees of the Company, or which it may adopt from
time to time, for its employees, in accordance with the eligibility requirements
for participation therein. Nothing herein shall be construed as a limitation on
the ability of the Company to adopt, amend, or terminate any such plans,
policies, or programs.

 

- 3 -



--------------------------------------------------------------------------------

(b) Vacations. During the Term of Employment, Executive shall be entitled to
paid vacation in accordance with the normal vacation policies of the Company, as
applicable to employees at Executive’s level.

(c) Reimbursement of Business and Other Expenses. During the Term of Employment,
Executive is authorized to incur reasonable expenses in carrying out Executive’s
duties and responsibilities under this Agreement, and the Company shall promptly
reimburse Executive for all such expenses, subject to documentation and subject
to the policies of the Company relating to expense reimbursement.

(d) D&O Insurance. During the Term of Employment, the Company shall provide
Executive with Director’s and Officer’s indemnification insurance coverage in
accordance with the terms of the Company’s policies as in effect from time to
time, which policies may be subject to change during the Term of Employment.

7. Termination of Employment. Executive’s employment hereunder may be terminated
under the following circumstances, and any such termination shall not be, nor be
deemed to be, a breach of this Agreement:

(a) Death. Executive’s employment hereunder shall terminate upon Executive’s
death.

(b) Disability. The Company shall have the right to terminate Executive’s
employment hereunder for Disability (as defined below). “Disability” shall mean
Executive’s inability to perform Executive’s duties hereunder on a full-time
basis for a period of ninety (90) days during any three hundred sixty-five
(365) day period, as a result of physical or mental incapacity as determined by
a medical doctor reasonably selected in good faith by the Company. Any action
taken pursuant to this Section 7(b) shall be in accordance with the Americans
with Disabilities Act.

(c) By the Company for Cause. The Company shall have the right to terminate
Executive’s employment for Cause. Upon the reasonable belief by the Company that
Executive has committed an act (or has failed to act in a manner) which
constitutes Cause, the Company may immediately suspend Executive from
Executive’s duties herein and bar Executive from its premises during the period
of the Company’s investigation of such acts (or failures to act) (the
“Investigation Period”) and any such suspension shall not be deemed to be a
breach of this Agreement by the Company or the Executive and/or otherwise
provide Executive a right to terminate Executive’s employment for Good Reason;
provided, however, that the Company shall have the right to terminate
Executive’s employment for Cause immediately and nothing in this Agreement shall
require the Company to provide an Investigation Period or otherwise provide
advance notice of termination for Cause, except to the extent that a cure period
is available as provided for herein. To the extent that the events giving rise
to Cause are, in the reasonable determination of the Board, able to be cured,
the Company shall provide the Executive with written notice setting out the
events giving rise to Cause and provide Executive with a 5-day

 

- 4 -



--------------------------------------------------------------------------------

period in which to cure such events prior to terminating Executive’s employment
for Cause. For purposes of this Agreement, “Cause” shall mean (i) Executive’s
commission of, or guilty plea or plea of no contest to, a felony or a
misdemeanor (or its equivalent under applicable law), (ii) conduct by Executive
that constitutes fraud or embezzlement, or any acts of dishonesty in relation to
Executive’s duties with the Company, (iii) Executive’s negligence, bad faith, or
misconduct which causes either reputational or economic harm to the Company or
its Subsidiaries or its Affiliates as determined by the Company in its sole
discretion, (iv) Executive’s refusal or failure to perform Executive’s duties
hereunder as determined by the Company in its sole discretion, (v) Executive’s
refusal or failure to perform any reasonable directive of the Company,
(vi) Executive’s knowing misrepresentation of any material fact that the Company
reasonably requests, (vii) Executive being found unsuitable for, or having been
denied, a gaming license, or having such license revoked by a gaming regulatory
authority in any jurisdiction in which the Company or any of its Subsidiaries or
Affiliates conducts operations, (viii) Executive’s violation, as determined by
the Company, of any securities or employment laws or regulations, or
(ix) Executive’s breach of Executive’s obligations under this Agreement or
violation of the Policies as determined by the Company in its sole discretion.
For purposes of clause (iii) above, an act or omission shall not be deemed to be
bad faith or misconduct if taken or omitted in the good faith belief that such
act or omission was in, or not opposed to, the best interests of the Company.

(d) By the Company without Cause. The Company shall have the right to terminate
Executive’s employment hereunder without Cause, at any time and for any reason
or no reason, by providing Executive with a Notice of Termination at least
thirty (30) days prior to such termination.

(e) By Executive without Good Reason. Executive shall have the right to
terminate Executive’s employment hereunder without Good Reason (as defined
below) by providing the Company with a Notice of Termination at least thirty
(30) days prior to such termination.

(f) By Executive with Good Reason. Executive shall have the right to terminate
Executive’s employment hereunder with Good Reason as set forth herein. For
purposes of this Agreement, Executive shall have “Good Reason” to terminate
Executive’s employment if, (i) within thirty (30) days after Executive knows (or
has reason to know) of the occurrence of any of the following events, Executive
provides written notice to the Company requesting that it cure such event,
(ii) the Company fails to cure such event, if curable, within sixty (60) days
following such notice, except as set forth below, and, (iii) within ten
(10) days after the expiration of such cure period, Executive provides the
Company with a Notice of Termination: (A) a reduction in Executive’s Base Salary
or failure to pay compensation due under this Agreement, which reduction or
failure only may be cured within ten (10) days following notice by Executive;
(B) a material diminution in Executive’s duties or responsibilities or the
assignment to Executive of duties materially inconsistent with Executive’s
positions, titles, offices, duties, or responsibilities with the Company (not
including any Investigation Period), which diminution or assignment only may be
cured within ten (10) days following notice by Executive; (C) any other material
breach by the Company of any of its obligations to the Executive under this
Agreement; or (D) any relocation of the Executive’s principal work location at
the Company’s offices located in Las Vegas, Nevada to a location that increases
Executive’s

 

- 5 -



--------------------------------------------------------------------------------

daily commute by more than fifty (50) miles from such location. Notwithstanding
the foregoing, a transaction that results in the Company becoming part of a
larger organization will not, in and of itself and unaccompanied by any material
diminution in the duties or responsibilities of Executive, constitute Good
Reason.

8. Termination Procedure.

(a) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive (other than termination due to Executive’s death) shall
be communicated by written Notice of Termination, delivered in accordance with
Section 15 hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall (i) indicate the specific termination provision
in this Agreement relied upon; (ii) if applicable, shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) set forth the
Date of Termination.

(b) Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by Executive’s death, the date of Executive’s death,
(ii) if Executive’s employment is terminated due to Executive’s disability
pursuant to Section 7(b), fifteen (15) days after Notice of Termination is
delivered to Executive, and (iii) if Executive’s employment is terminated for
any other reason, the date on which a Notice of Termination is given or any
later date set forth in such notice; provided, however, that (x) the Date of
Termination for a termination by the Company without Cause or by Executive with
or without Good Reason, shall be at least thirty (30) days after the giving of
such Notice of Termination and (y) the Date of Termination for a termination by
the Company for Cause shall not be before the expiration of a cure period
pursuant to Section 7(c), to the extent applicable.

9. Compensation Upon Termination. In the event Executive’s employment
terminates, the Company shall provide Executive with the payments and benefits
set forth below. The payments and benefits described herein shall be in lieu of
any other severance or termination benefits that Executive may otherwise have
been eligible to receive under any severance policy, plan, or program maintained
by the Company or its Subsidiaries or Affiliates or as otherwise mandated by
law. To the extent that the Company and/or its Subsidiaries or Affiliates are
required to pay Executive severance or termination pay under any such severance
policy, plan, program, or applicable law, the amounts payable hereunder shall be
reduced, but not below zero, on a dollar for dollar basis.

(a) Termination by the Company for Cause. If Executive’s employment is
terminated by the Company for Cause: (i) within ten (10) business days following
such termination, the Company shall pay to Executive any unpaid Base Salary
earned through the Date of Termination; (ii) within thirty (30) days following
such termination, the Company shall reimburse Executive pursuant to Section 6(c)
for reasonable expenses incurred but not paid prior to such termination of
employment; and (iii) the Company shall provide to Executive other or additional
benefits (if any), in accordance with the then-applicable terms of any
then-applicable plan, program, agreement or other arrangement of any of the
Company, or of any of its Subsidiaries or Affiliates, in which Executive
participates (the rights described in sub-clauses (i), (ii), and (iii) are
collectively referred to as the “Accrued Obligations”). The Company shall have
no further obligation under this Agreement or otherwise to Executive or
Executive’s legal representatives or estate, except as required by any
applicable law.

 

- 6 -



--------------------------------------------------------------------------------

(b) Termination by Executive without Good Reason. If Executive’s employment is
terminated by Executive without Good Reason, (i) Executive shall receive the
Accrued Obligations, and (ii) the Company shall pay Executive any earned but not
paid Cash Bonus for which the performance period ended prior to the Date of
Termination, which Cash Bonus shall be paid at the time the Company pays annual
bonuses to its similarly situated active officers (but not later than March 15
of the calendar year following Executive’s termination of employment). The
Company shall have no further obligation under this Agreement or otherwise to
Executive or Executive’s legal representatives or estate, except as required by
any applicable law.

(c) Death. If Executive’s employment is terminated due to Executive’s death, the
Company will pay to Executive’s beneficiary, legal representative, or estate
(i) the Accrued Obligations, (ii) any earned but not paid Cash Bonus for which
the performance period ended prior to the Date of Termination and (iii) an
amount equal to the Cash Bonus for the year of termination, if any, to the
extent earned, multiplied by a fraction the denominator of which is 365 and the
numerator of which is the number of days from the beginning of the applicable
performance period for the annual cash bonus and the date of termination
(“Pro-Rata Bonus”), with the amounts pursuant to clauses (ii) and (iii) to be
paid at the time the Company pays annual bonuses to its similarly situated
active officers (but not later than March 15 of the calendar year following
Executive’s termination of employment). Thereafter, the Company shall have no
further obligation under this Agreement to Executive or Executive’s
beneficiaries, legal representatives or estate except as otherwise required by
applicable law.

(d) Disability. In the event that Executive’s employment under this Agreement is
terminated by the Company due to Executive’s Disability, (i) Executive shall
receive the Accrued Obligations, (ii) the Company shall pay Executive any earned
but not paid Cash Bonus for which the performance period ended prior to the Date
of Termination and (iii) the Company will pay Executive a Pro-Rata Bonus, with
the amounts pursuant to clauses (ii) and (iii) to be paid at the time the
Company pays annual bonuses to its similarly situated active officers (but not
later than March 15 of the calendar year following Executive’s termination of
employment).

(e) Termination by the Company without Cause, by Executive for Good Reason. In
the event that Executive’s employment under this Agreement is terminated by the
Company without Cause or by Executive for Good Reason, the following shall
apply:

 

  (i) Executive shall receive the Accrued Obligations and the Company shall pay
Executive any earned but not paid Cash Bonus for which the performance period
ended prior to the Date of Termination.

 

  (ii)

Subject to (1) Executive’s signing a separation agreement and release in the
form attached hereto as Exhibit A (with such changes as may be necessary due to
applicable law) (the “Release”) within twenty-one (21) days or forty-five
(45) days, whichever period is applicable under the

 

- 7 -



--------------------------------------------------------------------------------

  ADEA (as defined in Exhibit A) following the Date of Termination, and not
revoking the Release within seven (7) days of signing it, and (2) Executive
being available to provide consulting services as are reasonably requested by
the Company during shorter of the Start-Up Period or the Severance Period,
(A) the Company will continue to pay Executive’s Base Salary for a period
commencing on the Date of Termination and ending one year after the Date of
Termination (the applicable period being hereafter referred to as the “Severance
Period” and such payments being referred to as the “Severance Payments”), paid
as set forth in (iii) below, (B) the Company will pay Executive a Pro-Rata
Bonus, to be paid at the time the Company pays annual bonuses to its similarly
situated active officers (but not later than March 15 of the calendar year
following Executive’s termination of employment) and (C) any outstanding equity
awards held by Executive shall continue to vest through the end of the Start-Up
Period and shall be fully vested as of the end of the Start-Up Period. For the
avoidance of doubt, the payments in this Section 9(e)(ii) shall be the sole
consideration for Executive’s consulting services. Notwithstanding the
foregoing, in the event that Executive’s employment under this Agreement is
terminated by the Company without Cause or by Executive for Good Reason prior to
the first anniversary of the Effective Date, then in addition to the payments
set forth above, the Company shall pay to Executive in cash the amount (the
“Additional Payment”), if any, by which One Million Two Hundred Thousand Dollars
($1,200,000) exceeds the sum of (I) the aggregate Base Salary, Cash Bonus and
Pro-Rata Bonus payments paid to Executive, (II) the grant date value of all
Equity Awards received by Executive through the Date of Termination, and
(III) the Severance Payments. Notwithstanding the foregoing, if Executive is
required by the terms of the Equity Awards to transfer or otherwise relinquish
the Equity Awards previously granted for an aggregate amount which is less than
the aggregate grant date value of the such Equity Awards, then for purposes of
the calculation of the Additional Payment, such lesser aggregate amount shall be
used in clause (II) in lieu of the grant date value of such Equity Awards. The
Company shall pay any such Additional Payment as set forth in (iii) below.

 

  (iii)

Subject to the following sentence, the Severance Payments will be paid to
Executive in accordance with the Company’s customary payroll practices,
commencing on, and the Additional Payment, if any, will be paid to Executive on,
the first payday coinciding with or following the sixtieth (60th) day after the
Date of Termination. Executive shall not be entitled to the Severance Payments
or the Additional Payment unless the release attached hereto as Exhibit A has
been executed and becomes irrevocable by Executive within sixty (60) days after
the Date of Termination. Notwithstanding the foregoing, if, as of the date of
termination, Executive is a “specified employee” as defined in Section
409A(a)(2)(B)(i) of the Code and applicable administrative guidance (“Specified
Employee”), then, to the extent required under Section 409A(a)(2)(B)(i) of the
Code

 

- 8 -



--------------------------------------------------------------------------------

  and applicable administrative guidance, installments of the Severance Payments
will not commence, and payment of the Additional Payment will not be made, until
the first business day after the date that is six months following Executive’s
“separation from service” within the meaning of Section 409A(a)(2)(A)(i) of the
Code (the “Delayed Payment Date”) and, on the Delayed Payment Date, the Company
will pay to Executive a lump sum equal to (i) the Additional Payment and
(ii) all Severance Payment amounts that would have been paid during the period
of the delay if the delay were not required, plus interest on such amount at a
rate equal to the short-term applicable federal rate then in effect, and will
thereafter continue to pay Executive the Severance Payment in installments in
accordance with this Section.

 

  (iv) Except as otherwise provided in this Agreement, and except for any vested
benefits under any tax qualified pension plans of the Company and vested
deferred compensation under any applicable deferred compensation plans, and
continuation of health insurance benefits on the terms and to the extent
required by Section 4980B of the Code and Section 601 of the Employee Retirement
Income Security Act of 1974, as amended (which provisions are commonly known as
“COBRA”), neither the Company nor Executive shall have any additional
obligations under this Agreement.

 

  (v) The Company shall have no further obligation with respect to, and may
cease making the payments under, this Section 9(e) (in addition to asserting any
other rights it may have in law of equity) (i) if Executive is in breach of any
of Executive’s obligations under Section 10 of this Agreement and Executive has
failed to cure such breach, if curable, within ten (10) days following the
Company’s notice to Executive of such breach; or (ii) if Executive is in breach
of any of the terms of the Release.

(f) Outstanding Equity Awards. Except as set forth above, any outstanding equity
awards held by Executive will be treated in accordance with the terms of the
Company’s equity incentive plan and applicable grant agreements pursuant to
which such awards were granted.

10. Restrictive Covenants and Confidentiality.

(a) Acknowledgments. Executive acknowledges that: (i) as a result of Executive’s
employment by the Company, Executive has obtained and will obtain Confidential
Information (as defined below); (ii) the Confidential Information has been
developed and created by the Company and its Subsidiaries and Affiliates at
substantial expense and the Confidential Information constitutes valuable
proprietary assets of the Company; (iii) the Company and its Subsidiaries and
Affiliates will suffer substantial damage and irreparable harm which will be
difficult to compute if, during the Term of Employment or thereafter, Executive
should violate the provisions of paragraph (e) of this Section 10; (iv) the
nature of the Company’s and its Subsidiaries’ and Affiliates’ business is such
that it can be conducted anywhere in the world and is not limited to a
geographic scope or region; (v) the Company and its Subsidiaries and

 

- 9 -



--------------------------------------------------------------------------------

Affiliates will suffer substantial damage which will be difficult to compute if,
during the Term of Employment or thereafter, Executive should solicit or
interfere with the Company’s or its Subsidiaries’ or Affiliates’ employees,
clients, or customers in violation of the provisions of paragraphs (f) and (g)
of this Section 10 or should divulge Confidential Information relating to the
business of the Company or its Subsidiaries or Affiliates; (vi) the provisions
of this Agreement are reasonable and necessary for the protection of the
business of the Company and its Subsidiaries and Affiliates; (vii) the Company
would not have hired or continued to employ Executive or grant the benefits
contemplated under this Agreement unless Executive agreed to be bound by the
terms hereof; and (viii) the provisions of this Agreement will not preclude
Executive from other gainful employment following Executive’s termination from
the Company. “Competitive Business” as used in this Agreement shall mean
(i) Gaming and Leisure Properties, Inc. and its Subsidiaries and Affiliates, but
only to the extent of its business in owning or operating a Real Estate
Investment Trust, (ii) MGM Growth Properties LLC and its Subsidiaries and
Affiliates, but only to the extent of its business in owning or operating a Real
Estate Investment Trust, (iii) any other Person which is directly, indirectly or
through an Affiliate or Subsidiary engaged in the ownership or operation of a
Real Estate Investment Trust, but only to the extent that Executive’s
responsibilities with such other Person include responsibility for the Real
Estate Investment Trust, or (iv) with respect to the period beginning on the
Effective Date and ending on the earliest of (i) 90 days after the completion of
an underwritten public offering of the Company’s common stock, (ii) the 180th
day after the delivery of the Notice of Termination, and (iii) December 31, 2018
(the “Initial Period”) only, any Person which is directly, indirectly or through
an Affiliate or Subsidiary, engaged in the development, acquisition, ownership,
operation or management of casino or gaming facilities, but only to the extent
that Executive’s responsibilities with such Person include responsibility for
such activities; which, in the case of (iii) and (iv) is in any location that is
within 100 miles of a location in which the Company was engaged or planned to be
engaged in such business. It is acknowledged and agreed that following the end
of the Initial Period, the term “Competitive Business” shall not include the
development, acquisition, ownership, operation or management of casino or gaming
facilities, regardless of whether the Person engaged in such activities is
otherwise identified or described in this Section 10(a). “Confidential
Information” as used in this Agreement shall mean any and all confidential
and/or proprietary knowledge, data, or information of the Company or any
Subsidiary or Affiliate, including, without limitation, any: (A) food and
beverage procedures, recipes, finances, financial management systems, player
identification systems (Total Rewards), pricing systems, organizational charts,
salary and benefit programs, or training programs, (B) trade secrets, drawings,
inventions, methodologies, mask works, ideas, processes, formulas, source or
object codes, data, programs, software source documents, data, film, audio and
digital recordings, works of authorship, know-how, improvements, discoveries,
developments, designs or techniques, intellectual property or other work product
of the Company or any Affiliate, whether or not patentable or registrable under
trademark, copyright, patent, or similar laws; (C) information regarding plans
for research, development, new service offerings and/or products, marketing,
advertising, and selling, distribution, business plans, business forecasts,
budgets, and unpublished financial statements, licenses, prices, costs,
suppliers, customers, or distribution arrangements; (D) non-public information
regarding and collected from employees, suppliers, customers, clients,
suppliers, vendors, agents, and/or independent contractors of the Company or any
Subsidiary or Affiliate; (E) concepts and ideas relating to the development and
distribution of content in any medium or

 

- 10 -



--------------------------------------------------------------------------------

to the current, future, or proposed business opportunities, products or services
of the Company or any Subsidiary or Affiliate; or (F) any other information,
data, or the like that is designated as confidential or treated as confidential
by the Company or any of its Subsidiaries or Affiliates.

(b) Confidentiality. In consideration of the compensation and other items of
benefit provided for in this Agreement, Executive agrees not to, at any time,
either during the Term of Employment or thereafter, divulge, post, use, publish,
or in any other manner reveal, directly or indirectly, to any person, firm,
corporation or any other form of business organization or arrangement and keep
in the strictest confidence any Confidential Information, except (i) as may be
necessary to the performance of Executive’s duties hereunder, (ii) with the
express written consent of the Company’s CEO or General Counsel, (iii) to the
extent that any such information is in or becomes in the public domain other
than as a result of Executive’s breach of any of obligations hereunder, (iv) as
permitted under Section 10(c) or (d) below, or (v) where required to be
disclosed by court order, subpoena or other government process and in such
event, provided that Executive notifies the Company in writing in accordance
with Section 15 below within three (3) days of receiving such order, subpoena,
or process, cooperates with the Company in seeking an appropriate protective
order and in attempting to keep such information confidential to the maximum
extent possible. Executive agrees to promptly deliver to the Company the
originals and all copies, in whatever medium, of all such Confidential
Information in Executive’s possession, custody or control.

(c) Permitted Uses of Trade Secrets. Misappropriation of a trade secret of the
Company in breach of this Agreement may subject Executive to liability under the
Defend Trade Secrets Act of 2016 (the “DTSA”), entitle the Company to injunctive
relief, and require Executive to pay compensatory damages, double damages, and
attorneys’ fees. Notwithstanding any other provision of this Agreement,
Executive hereby is notified in accordance with the DTSA that Executive will not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made (a) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, in each case solely for the purpose of reporting or
investigating a suspected violation of law; or (b) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Executive is further notified that if Executive files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, Executive
may disclose the Company’s trade secrets to Executive’s attorney and use the
trade secret information in the court proceeding if Executive files any document
containing the trade secret under seal and does not disclose the trade secret
except pursuant to court order.

(d) Other Permitted Disclosures. Notwithstanding any provision to the contrary
contained herein, nothing in this Agreement prohibits or restricts Executive
from reporting possible violations of federal, state, or local law or regulation
to, or discussing any such possible violations with, any governmental agency or
entity or self-regulatory organization, including by initiating communications
directly with, responding to any inquiry from, or providing testimony before any
federal, state, or local regulatory authority or agency or self-regulatory
organization, including without limitation the Securities Exchange Commission
and the Equal Employment Opportunity Commission, or making any other disclosures
that are protected by the whistleblower provisions of any federal, state, or
local law or regulation.

 

- 11 -



--------------------------------------------------------------------------------

(e) Non-Compete. In consideration of the compensation and other items of benefit
provided for in this Agreement, Executive covenants and agrees that during the
Restricted Period, as defined below, Executive will not, for Executive, or in
conjunction with any other Person (whether as a shareholder, partner, member,
principal, agent, lender, director, officer, manager, trustee, representative,
employee, intern, volunteer, consultant, or in another capacity), directly or
indirectly, be employed by, provide services to, or in any way be connected,
associated, or have any ownership or other interest in, or give advice or
consultation to, any Competitive Business. Notwithstanding anything herein to
the contrary, this Section 10(e) shall not prevent Executive from, at any time,
acquiring securities representing not more than 1% of the outstanding voting
securities of any entity the securities of which are traded on a national
securities exchange or in the over the counter market.

(f) Non-Solicitation of Employees. In consideration of the compensation and
other items of benefit provided for in this Agreement, Executive covenants and
agrees that during the Restricted Period, Executive shall not directly or
indirectly (i) solicit, employ, or retain, or have or assist any other person or
entity to solicit, employ, or retain, any person who is (A) then employed by or
providing services to the Company or its Subsidiaries or Affiliates, or (B) was
employed by or providing services to the Company (in any capacity) at the time
of Executive’s termination of employment or at any time within the six
(6) months period before or after Executive’s termination of employment, or
(ii) encourage, assist, entice, request and/or directly or indirectly cause any
employee or consultant of the Company or its Subsidiaries or Affiliates to
breach or threaten to breach any terms of such employee’s or consultant’s
agreements with the Company or its Subsidiaries or Affiliates or to terminate
his or her employment with the Company or its Subsidiaries or Affiliates.

(g) Non-Solicitation of Clients and Customers. In consideration of the
compensation and other items of benefit provided for in this Agreement,
Executive covenants and agrees that during the Restricted Period, Executive will
not, for Executive, or in conjunction with any other Person (whether as a
shareholder, partner, member, lender, principal, agent, director, officer,
manager, trustee, representative, employee, consultant or in another capacity),
directly or indirectly: (i) solicit, engage or accept any business or services
from any Person who, to Executive’s knowledge, was an existing or prospective
customer, client, supplier, or vendor of the Company or its Subsidiaries or
Affiliates at the time of, or at the time during the twenty-four (24) months
preceding, Executive’s termination of employment, for the purpose of engaging in
any Competitive Business; or (ii) request or cause any of the Company’s or its
Subsidiaries’ or Affiliates’ clients, customers, suppliers, or vendors to
cancel, terminate, reduce or otherwise interfere with any business relationship
with the Company or its Subsidiaries or Affiliates.

(h) Restricted Period. The Restricted Period shall be the Term of Employment and
a period commencing at the Date of Termination and ending twelve (12) months
after the Date of Termination or for an equivalent period following the entry by
a court of competent jurisdiction of a judgment enforcing the applicable Section
of the Agreement, whichever of the foregoing is last to occur.

(i) Post-Employment Property. The Parties agree that any work of authorship,
invention, design, discovery, development, technique, improvement, source code,
hardware, device, data, apparatus, practice, process, method, or other work
product whatever related to the

 

- 12 -



--------------------------------------------------------------------------------

Company’s business (whether patentable or subject to copyright, or not, and
hereinafter collectively called “discovery”) that Executive, either solely or in
collaboration with others, has conceived, created, made, discovered, invented,
developed, perfected, or reduced to practice during the term of Executive’s
employment, whether or not during regular business hours or on the Company’s or
any Subsidiaries and Affiliates’ premises, shall be the sole and complete
property of the Company and/or its Subsidiaries and Affiliates. More
particularly, and without limiting the foregoing, Executive agrees that all of
the foregoing and any (i) inventions (whether patentable or not, and without
regard to whether any patent therefor is ever sought); (ii) marks, names, or
logos (whether or not registrable as trade or service marks, and without regard
to whether registration therefor is ever sought); (iii) works of authorship
(without regard to whether any claim of copyright therein is ever registered);
and (iv) trade secrets, ideas, and concepts (subsections (i) – (iv)
collectively, “Intellectual Property Products”) created, conceived, or prepared
on the Company’s or its Subsidiaries and Affiliates’ premises or otherwise,
whether or not during normal business hours or on the Company’s premises, and
related to the Company’s business, shall perpetually and throughout the world be
the exclusive property of the Company and/or its Subsidiaries and Affiliates, as
shall all tangible media (including, but not limited to, papers, computer media,
and digital and cloud-based of all types and models) in which such Intellectual
Property Products shall be recorded or otherwise fixed. Upon termination of
Executive’s employment with the Company for any reason whatsoever, and at any
earlier time the Company so requests, Executive will immediately deliver to the
custody of the person designated by the CEO or General Counsel of the Company
all originals and copies of any documents and other property of the Company or
any of its Subsidiaries or Affiliates in Executive’s possession or under
Executive’s custody or control.

(j) Works for Hire. Executive agrees that all works of authorship created in
whole or in part by Executive during Executive’s engagement by the Company and
related to the Company’s business shall be works made for hire of which the
Company or its Subsidiaries and Affiliates is the author and owner of copyright.
To the extent that any competent decision-making authority should ever determine
that any work of authorship created by Executive during Executive’s engagement
by the Company is not a work made for hire, Executive hereby assigns all right,
title, and interest in the copyright therein, in perpetuity and throughout the
world, to the Company. To the extent that this Agreement does not otherwise
serve to grant or otherwise vest in the Company or any of its Subsidiaries or
Affiliates all rights in any Intellectual Property Product created in whole or
in part by Executive during Executive’s engagement by the Company, Executive
hereby assigns all right, title, and interest therein, in perpetuity and
throughout the world, to the Company. Executive agrees to execute, immediately
upon the Company’s reasonable request and without any additional compensation,
any further assignments, applications, conveyances or other instruments, at any
time after execution of this Agreement, whether or not Executive remains
employed by the Company at the time such request is made, in order to permit the
Company, its Subsidiaries and Affiliates, and/or their respective successors and
assigns to protect, perfect, register, record, maintain, or enhance their rights
in any Intellectual Property Product; provided, that, the Company shall bear the
cost of any such assignments, applications, or consequences.

(k) Enforcement. If Executive commits a breach of any of the provisions of this
Section 10, the Company shall have the right and remedy to have the provisions
specifically enforced by any court having jurisdiction. Executive acknowledges
and agrees that Executive

 

- 13 -



--------------------------------------------------------------------------------

possesses considerable Confidential Information and that the services being
rendered hereunder are of a special, unique, and extraordinary character and
that any such breach will cause irreparable injury to the Company and its
Subsidiaries and Affiliates and that money damages will not provide an adequate
remedy to the Company or its Subsidiaries or Affiliates. The rights and remedies
described in this paragraph (l) shall be in addition to, and not in lieu of, any
other rights and remedies available to the Company and its Subsidiaries and
Affiliates, at law or in equity. Accordingly, Executive consents to the issuance
of a temporary and/or preliminary injunction, in aid of arbitration, consistent
with the terms of this Agreement.

(l) Modification/Blue Pencil. If, at any time, a reviewing court of appropriate
jurisdiction called upon to issue an injunction in accordance with Section 10(l)
finds any of the provisions of this Section 10 to be invalid or unenforceable
under any applicable law, by reason of being vague or unreasonable as to area,
duration, or scope of activity, this Agreement shall be considered divisible and
such court shall have authority to modify or blue pencil this Agreement to cover
only such area, duration, and scope as shall be determined to be reasonable and
enforceable by the court. Executive and the Company agree that this Agreement,
as so amended, shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.

(m) EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS CAREFULLY READ THIS SECTION 10 AND
HAS HAD THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS AS EXECUTIVE
CONSIDERED NECESSARY, AND THAT EXECUTIVE UNDERSTANDS THIS AGREEMENT’S CONTENTS
AND SIGNIFIES SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.

11. Assignability; Binding Nature. The rights and benefits of Executive
hereunder shall not be assignable, whether by voluntary or involuntary
assignment or transfer by Executive or otherwise. This Agreement shall be
binding upon, and inure to the benefit of, the successors and assigns of the
Company, and the heirs, beneficiaries, executors, and administrators of
Executive, and shall be assignable by the Company only to any entity acquiring
substantially all of the assets of the Company, whether by merger,
consolidation, sale of assets or similar transactions. In the event of such an
assignment, Executive shall receive $1,000, subject to applicable deductions and
withholding taxes, in addition to Executive’s compensation hereunder as
additional consideration for such assignment.

12. Representations. Executive represents and warrants to the Company, and
Executive acknowledges that the Company has relied on such representations and
warranties in employing Executive, that neither Executive’s duties as an
employee of the Company nor Executive’s performance in accordance with the terms
of this Agreement will breach any other obligations of Executive, including
under any other agreement to which Executive is a party, including, without
limitation, any agreement limiting the use or disclosure of any information
acquired by Executive prior to Executive’s employment by the Company. Executive
represents and warrants that Executive has not willfully or knowingly
misrepresented or withheld any material fact that the Company would reasonably
need to make an informed decision regarding an offer of employment to Executive.
In addition, Executive represents and warrants and acknowledges that the Company
has relied on such representations and warranties in employing Executive, and
that Executive has not entered into, and will not enter into, any agreement,
either oral or written, in conflict herewith.

 

- 14 -



--------------------------------------------------------------------------------

13. Litigation and Regulatory Cooperation. Executive agrees that upon separation
for any reason from the Company, Executive will cooperate and assist in all ways
reasonably requested by the Company in assuring an orderly transition of all
matters being handled by him, subject however to Executive’s subsequent
professional and employment obligations. During the Term of Employment and
continuing thereafter upon termination of employment, Executive shall reasonably
cooperate with the Company and its Subsidiaries and Affiliates in the defense or
prosecution of any claims or actions now in existence or that may be brought or
threatened in the future against or on behalf of any of the Company, its
Subsidiaries, Affiliates, divisions, successors, and assigns, about which the
Company believes Executive may have relevant information. Executive’s
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of the Company, its Subsidiaries,
Affiliates, successors and assigns at mutually convenient times. Executive also
shall, subject however to Executive’s subsequent professional and employment
obligations, cooperate fully with the Company in connection with any
investigation or review by any federal, state, or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while Executive was employed by the Company. Executive’s cooperation
and assistance pursuant to this Section 13 shall be without additional
consideration; provided, that, the Company will pay in advance for Executive’s
reasonable travel expenses incurred with respect to such cooperation and
assistance.

14. Resolution of Disputes. Any dispute arising in connection with the validity,
interpretation, enforcement, or breach of this Agreement or arising out of
Executive’s employment or termination of employment with the Company; under any
statute, regulation, ordinance or the common law; or otherwise arising between
Executive, on the one hand, and the Company or any of its Subsidiaries or
Affiliates, on the other hand, the Parties shall (except to the extent otherwise
provided in Section 10(l) with respect to certain requests for injunctive
relief) be submitted to binding arbitration before the American Arbitration
Association (“AAA”) for resolution. Such arbitration shall be conducted in Las
Vegas, Nevada, and the arbitrator will apply Nevada law, including federal law
as applied in Nevada courts. The arbitration shall be conducted in accordance
with the AAA’s National Rules for the Resolution of Employment Disputes, as
modified by the terms set forth in this Agreement. The arbitration will be
conducted by a single arbitrator, who shall be an attorney who specializes in
the field of employment law and shall have prior experience arbitrating
employment disputes. The Company will pay the fees and costs of the Arbitrator
and/or the AAA, except that if such arbitration is commenced by the Executive,
then Executive will be responsible for paying the applicable filing fee not to
exceed the fee that Executive would otherwise pay to file a lawsuit asserting
the same claim in court. The arbitrator shall not have the authority to modify
the terms of this Agreement except to the extent that the Agreement violates any
governing statue, in which case the arbitrator may modify the Agreement solely
as necessary to not conflict with such statute. The Arbitrator shall have the
authority to award any remedy or relief that could a court of the State of
Nevada or federal court located in the State of Nevada could grant in conformity
with the applicable law on the basis of claims actually made in the arbitration.
The Arbitrator shall render an award and written opinion which shall set forth
the factual and legal basis for the award. The award of the arbitrator shall be
final and binding on the Parties, and judgment on the award may be confirmed and
entered in

 

- 15 -



--------------------------------------------------------------------------------

any state or federal court located in Las Vegas, Nevada. The arbitration shall
be conducted on a strictly confidential basis, and Executive shall not disclose
the existence of a claim, the nature of a claim, any documents, exhibits, or
information exchanged or presented in connection with any such a claim, or the
result of any arbitration (collectively, “Arbitration Materials”), to any third
party, with the sole exception of Executive’s legal counsel, who Executive shall
ensure adheres to all confidentiality terms in this Agreement. In the event of
any court proceeding to challenge or enforce an arbitrator’s award, the Parties
hereby consent to the exclusive jurisdiction of the state and federal courts in
Nevada and agree to venue in that jurisdiction. The Parties agree to take all
steps necessary to protect the confidentiality of the Arbitration Materials in
connection with any such proceeding, agree to file all Confidential Information
(and documents containing Confidential Information) under seal to the extent
possible, and agree to the entry of an appropriate protective order encompassing
the confidentiality terms of this Agreement. Each Party agrees to pay its own
costs and fees in connection with any arbitration of a dispute arising under
this Agreement, and any court proceeding arising therefrom, provided, however,
that if either party prevails substantially in such arbitration such party shall
be entitled to an award by the arbitrator of her or its costs including
reasonable attorneys’ fees. To the extent any dispute is found not to be subject
to this arbitration provision, both Executive and Company hereby waive their
respective rights to trial by jury.

EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS CAREFULLY READ THIS SECTION 14,
VOLUNTARILY AGREES TO ARBITRATE ALL DISPUTES, AND HAS HAD THE OPPORTUNITY TO
REVIEW THE PROVISIONS OF SECTION 14 WITH ANY ADVISORS AS EXECUTIVE CONSIDERED
NECESSARY. BY SIGNING BELOW, EXECUTIVE SIGNIFIES EXECUTIVE’S UNDERSTANDING AND
AGREEMENT TO SECTION 14.

15. Notices. Any notice, consent, demand, request, or other communication given
to a Person in connection with this Agreement shall be in writing and shall be
deemed to have been given to such Person (a) when delivered personally to such
Person (with proof of such delivery) or (b) two days after being sent by a
nationally recognized overnight courier, to the address (if any) specified below
for such Person (or to such other address as such Person shall have specified by
providing ten (10) days advance notice in accordance with this Section 15).

If to the Company:

VICI Properties Inc.

8329 Sunset Road, Suite 210

Phone: (702) 820-3800

Attention: General Counsel

If to Executive: To the address of Executive’s principal residence as it appears
in the Company’s records, with a copy to Executive (during the Term of
Employment) at the Company’s principal executive office.

If to a beneficiary, heir or executor: To the address most recently specified by
Executive, beneficiary, or executor through notice given in accordance with this
Section

 

- 16 -



--------------------------------------------------------------------------------

16. Miscellaneous.

(a) Entire Agreement. This Agreement, including its Exhibit A, contains the
entire understanding and agreement among the Parties concerning the subject
matter hereof and supersedes all prior agreements, understandings, discussions,
negotiations, and undertakings, whether written or oral, among them with respect
thereto.

(b) Amendment or Waiver. No provision in this Agreement may be amended unless
such amendment is set forth in a writing that specifically identifies the
provision being amended and that is signed by Executive and the CEO or Company
General Counsel. No waiver by any Person of any breach of any condition or
provision contained in this Agreement shall be deemed a waiver of any similar or
dissimilar condition or provision at the same or any prior or subsequent time.

(c) Headings. The headings of the Sections and sub-sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

(d) Beneficiaries/References. Executive shall be entitled, to the extent
permitted under applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit under this Agreement in the
event of Executive’s death by giving the Company written notice thereof. In the
event of Executive’s death or a judicial determination of Executive’s
incompetence, references in this Agreement to Executive shall be deemed, where
appropriate, to refer to Executive’s beneficiary, estate or other legal
representative.

(e) Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the Parties hereunder shall survive any
termination of Executive’s employment under this Agreement.

(f) Withholding Taxes. The Company may withhold from any amounts or benefits
payable under this Agreement, including the Exhibit hereto, any taxes that are
required to be withheld pursuant to any applicable law or regulation.

(g) 409A Provisions. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payment of the
benefits set forth herein either shall either be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), or
shall comply with the requirements of such provision. Notwithstanding any
provision in this Agreement or elsewhere to the contrary, if Executive is a
Specified Employee, any payments or benefits due upon a termination of
Executive’s employment under any arrangement that constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code and which do not
otherwise qualify under the exemptions under Treasury Regulations Section
1.409A-1 (including without limitation, the short-term deferral exemption and
the permitted payments under Treasury Regulations Section
1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided on the earlier of
(i) the date which is six (6) months after Executive’s separation from service
(as defined in Section 409A of the Code and the regulations and other published
guidance thereunder) for any reason other than death, and (ii) the date of
Executive’s death. Notwithstanding anything in this Agreement or

 

- 17 -



--------------------------------------------------------------------------------

elsewhere to the contrary, distributions upon termination of Executive’s
employment may only be made upon a “separation from service” as determined under
Section 409A of the Code and such date shall be the Date of Termination for
purposes of this Agreement. Each payment under this Agreement or otherwise shall
be treated as a separate payment for purposes of Section 409A of the Code. In no
event may Executive, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement or otherwise if such designation would
constitute a “deferral of compensation” within the meaning of Section 409A of
the Code. All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A of
the Code. To the extent that any reimbursements pursuant to this Agreement or
otherwise are taxable to Executive, any reimbursement payment due to Executive
shall be paid to Executive on or before the last day of Executive’s taxable year
following the taxable year in which the related expense was incurred; provided,
that, Executive has provided the Company written documentation of such expenses
in a timely fashion and such expenses otherwise satisfy the Company’s expense
reimbursement policies. Reimbursements pursuant to this Agreement or otherwise
are not subject to liquidation or exchange for another benefit and the amount of
such reimbursements that Executive receives in one taxable year shall not affect
the amount of such reimbursements that Executive receives in any other taxable
year. Notwithstanding any of the foregoing to the contrary, the Company and its
officers, directors, employees, agents, and representatives make no guarantee
that the terms of this Agreement complies with, or is exempt from, the
provisions of Code Section 409A, and none of the foregoing shall have any
liability for the failure of the terms of this Agreement to comply with, or be
exempt from, the provisions of Code Section 409A.

(h) Governing Law. This Agreement shall be governed, construed, performed and
enforced in accordance with its express terms and otherwise in accordance with
the laws of the State of Nevada applicable to contracts to be performed therein.

(i) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same instrument.

(j) Construction. This Agreement shall not be construed against either Party,
and no consideration shall be given or presumption made on the basis of who
drafted the Agreement or any particular provision hereof or who supplied the
form of this Agreement. In construing the Agreement, (i) examples shall not be
construed to limit, expressly or by implication, the matter they illustrate,
(ii) the connectives “and,” “or,” and “and/or” shall be construed either
disjunctively or conjunctively so as to construe a sentence or clause most
broadly and bring within its scope all subject matter that might otherwise be
construed to be outside of its scope; (iii) the word “includes” and its
derivatives means “includes, but is not limited to” and corresponding derivative
expressions, (iv) a defined term has its defined meaning throughout the
Agreement, whether it appears before or after the place where it is defined, and
(v) the headings and titles herein are for convenience only and shall have no
significance in the interpretation hereof.

(k) Third Party Beneficiaries. The Parties agree that each of the Company’s
Affiliates and Subsidiaries are intended third party beneficiaries of this
Agreement and shall have the authority to enforce the provisions applicable to
them in accordance with the terms of hereof.

 

- 18 -



--------------------------------------------------------------------------------

(l) Expenses. Each party shall pay all costs and expenses it incurs with respect
to the negotiation, execution, delivery and performance of this Agreement.1

(m) Confidentiality. Executive understands and acknowledges that this Agreement
is a confidential document as are all of its terms and conditions. Executive
shall maintain strictly the confidentiality of and shall not disclose the
Agreement and/or its terms (i) to anyone other than Executive’s spouse,
attorney(s), and tax advisor(s), whom Executive shall ensure comply with these
confidentiality terms, or (ii) in connection with an action to enforce the terms
hereof. Any disclosure other than those authorized herein, shall constitute a
breach of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

1  It is acknowledged that CEOC will reimburse Executive for up to $25,000 for
legal fees in connection with the negotiation and drafting of this Agreement.

 

- 19 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

EXECUTIVE

/s/ Mary Elizabeth Higgins

Mary Elizabeth Higgins VICI Properties Inc. By:  

/s/ Edward B. Pitoniak

Name:  

Edward B. Pitoniak

Title:  

Chief Executive Officer

 

- 20 -



--------------------------------------------------------------------------------

EXHIBIT A

SEPARATION AGREEMENT AND RELEASE

In consideration of and in accordance with the             , 2017 Employment
Agreement by and between Mary Elizabeth Higgins, (“Executive”) and VICI
Properties Inc., with offices at                      (together with its
successors and assigns, the “Company”) (“Employment Agreement”), of which this
Exhibit A is part, Executive hereby agrees as follows. All terms not defined in
this Separation Agreement and Release (“Separation Agreement”) shall have the
same meanings as those set forth in the Employment Agreement.

1. Consideration. Executive acknowledges and agrees that the payments and
benefits paid or granted to Executive under the Employment Agreement (the
“Consideration Amounts”), including but not limited to Section 9, thereof,
represent good, valuable, and sufficient consideration for signing this
Separation Agreement, and exceed any amounts or interests to which Executive
otherwise would be entitled. Executive acknowledges and agrees that except as
specifically provided in this Separation Agreement, the Company shall have no
other obligations or liabilities, monetary or otherwise, to Executive following
the date hereof and that the payments and benefits contemplated herein
constitute a complete settlement, satisfaction, and waiver of any and all claims
Executive may have against the Company.

2. Release of Claims.

(a) Executive, for Executive, Executive’s spouse, and each of Executive’s heirs,
beneficiaries, representatives, agents, successors, and assigns (collectively,
“Executive Releasors”), irrevocably and unconditionally releases and forever
discharges the Company, each and all of its predecessors, parents, Subsidiaries,
Affiliates, divisions, successors, and assigns (collectively with the Company,
the “Company Entities”), and each and all of the Company Entities’ current and
former officers, directors, employees, shareholders, representatives, attorneys,
agents, and assigns (collectively, with the Company Entities, the “Company
Releasees”), from any and all causes of action, claims, actions, rights,
judgments, obligations, damages, demands, accountings, or liabilities of any
kind or character, whether known or unknown, whether accrued or contingent, that
Executive has, had, or may have against them, or any of them, by reason of,
arising out of, connected with, touching upon, or concerning Executive’s
employment with the Company, Executive’s separation from the Company, and
Executive’s relationship with any or all of the Company Releasees, and from any
and all statutory claims, regulatory claims, claims under the Employment
Agreement, and any and all other claims or matters of whatever kind, nature, or
description, arising from the beginning of the world up through the Separation
Agreement Effective Date (as defined below) (collectively, the “Released
Claims”). Executive acknowledges that the Released Claims specifically include,
but are not limited to, any and all claims for fraud, breach of express or
implied contract, breach of the implied covenant of good faith and fair dealing,
interference with contractual rights, violation of public policy, invasion of
privacy, intentional or negligent infliction of emotional distress, intentional
or negligent misrepresentation, defamation, libel, slander, or breach of
privacy; claims for failure to pay wages, benefits, deferred compensation,
commissions, bonuses, vacation pay, expenses, severance pay, attorneys’ fees, or
other compensation of any sort; claims related to stock options, equity awards,
or other grants, awards, or warrants; claims related to any

 

- 21 -



--------------------------------------------------------------------------------

tangible or intangible property of Executive that remains with the Company;
claims for retaliation, harassment or discrimination on the basis of race,
color, sex, sexual orientation, national origin, ancestry, religion, age,
disability, medical condition, marital status, gender identity, gender
expression, or any other characteristic or criteria protected by law; any claim
under Title VII of the Civil Rights Act of 1964 (Title VII, as amended), 42
U.S.C. §§ 2000e, et seq., the Civil Rights Act of 1991, the Civil Rights Act of
1866, the Family and Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601, et seq., the
Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., the Equal Pay Act,
29 U.S.C. §206(a) and interpretive regulations, the Americans with Disabilities
Act (“ADA”), 42 U.S.C. §§ 12101, et seq., the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”), the Occupational Safety and Health Act
(“OSHA”) or any other health and/or safety laws, statutes, or regulations, the
Uniformed Services Employment and Reemployment Rights Act (“USERRA”), 38 U.S.C.
§§ 4301-4333, the Employee Retirement Income Security Act of 1974 (“ERISA”), 29
U.S.C. §§ 301, et seq., the Immigration Reform and Control Act of 1986, 8 U.S.C.
§§ 1101, et seq., or the Internal Revenue Code of 1986, as amended, the Worker
Adjustment and Retraining Notification Act; all claims arising under the
Sarbanes-Oxley Act of 2002 (Public Law 107-204), including whistleblowing claims
under 18 U.S.C. §§ 1513(e) and 1514A; the applicable state Wage and Hour Laws,
and any and all other foreign, federal, state, or local laws, common law, or
case law, including but not limited to all statutes, regulations, common law,
and other laws in place in New Orleans, Louisiana.

(b) Executive acknowledges that there is a risk that after the execution of this
Separation Agreement, Executive will incur or suffer damage, loss, or injury
that is in some way caused by or connected with Executive’s employment with the
Company or its Subsidiaries or Affiliates or Executive’s separation from the
Company or its Subsidiaries or Affiliates, and any relationship with or
membership or investment in the Company Releasees, but that is unknown or
unanticipated at the time of execution of this Separation Agreement. Executive
specifically assumes that risk, and agrees that this Separation Agreement and
the Released Claims apply to all unknown or unanticipated, accrued or contingent
claims and all matters caused by or connected with Executive’s employment with
the Company or its Subsidiaries or Affiliates and/or Executive’s separation from
the Company or its Subsidiaries or Affiliates, as well as those claims currently
known or anticipated. Executive acknowledges and agrees that this Separation
Agreement constitutes a knowing and voluntary waiver of any and all rights and
claims Executive does or may have as of the Separation Agreement Effective Date.
Executive acknowledges that Executive has waived rights or claims pursuant to
this Separation Agreement in exchange for consideration, the value of which
exceeds payment or remuneration to which Executive otherwise would be entitled.

(c) To the extent permitted by law, Executive agrees never to file a lawsuit or
other adversarial proceeding with any court or arbitrator against the Company or
any other Company Releasee asserting any Released Claims. Executive represents
and agrees that, prior to signing this Separation Agreement, Executive has not
filed or pursued any complaints, charges, or lawsuits of any kind with any
court, governmental or administrative agency, arbitrator, or other forum against
the Company or any of the other Company Releasees, asserting any claims
whatsoever. Executive understands and acknowledges that, in the event Executive
files an administrative charge or commences any proceeding with respect to any
Released Claim, or in the event another person or entity does so in whole or in
part on Executive’s behalf, Executive waives and is estopped from receiving any
monetary award or other legal or equitable relief in connection with any such
proceeding.

 

- 22 -



--------------------------------------------------------------------------------

(d) Executive represents and warrants that Executive has not assigned,
transferred, or permitted the subrogation of any of Executive’s rights, claims,
and/or causes of action, including any claims referenced in this Separation
Agreement, or authorized any other person or entity to assert any such claim or
claims on Executive’s behalf, and Executive agrees to indemnify and hold
harmless the Company against any assignment, transfer, or subrogation of said
rights, claims, and/or causes of action.

3. Survival. The following Sections of the Employment Agreement shall remain in
full force and effect following the Termination Date: Section 5 (“Claw-Back”),
Section 9 (“Compensation Upon Termination”), Section 10 (“Restrictive Covenants
and Confidentiality”), Section 11 (“Assignability; Binding Nature”), Section 13
(“Litigation And Regulatory Cooperation”), Section 14 (“Resolution of
Disputes”), Section 15 (“Notices”), and Section 16 (“Miscellaneous”). Any
disputes arising in connection with this Separation Agreement or otherwise
arising between any of Executive Releasors, on the one hand, and any of the
Company Releasees, on the other hand, shall be resolved in accordance with
Sections 10 and 14 of the Employment Agreement.

4. Tax Liability. Executive expressly acknowledges that neither the Company nor
its attorneys have made any representations to Executive regarding the tax
consequences of the consideration provided to Executive pursuant to this
Separation Agreement and Section 9 of the Employment Agreement. It is the
intention of the parties to this Separation Agreement that no payments made
under this Separation Agreement and/or Section 9 of the Employment Agreement be
subject to the additional tax on deferred compensation imposed by Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), but Company does
not guarantee that any such payment complies with or is exempt from Code Section
409A. Each payment made under this Separation Agreement or Section 9 of the
Employment Agreement will be treated as a separate payment for purposes of Code
Section 409A and the right to a series of installment payments under this
Separation Agreement is to be treated as a right to a series of separate
payments.

5. Knowing/Voluntary Waiver.

(a) Executive is entitled to consider the terms of this Separation Agreement for
twenty-one (21) days before signing it. If Executive fails to execute this
Separation Agreement within this twenty-one (21) day period, this Separation
Agreement will be null and void and of no force or effect. To execute this
Separation Agreement, Executive must sign and date the Separation Agreement
below, and return a signed copy hereof to Attn:                     , VICI
Properties Inc., [address], (phone):                    , [email address], via
nationally recognized overnight carrier or email.

(b) Executive may revoke this Separation Agreement within seven (7) days of
Executive’s signing it by delivering a written notice of such revocation to
Attn:                     , VICI Properties Inc., [address],
(phone):                    , [email address], via nationally recognized
overnight carrier or email. If Executive revokes this Separation Agreement

 

- 23 -



--------------------------------------------------------------------------------

within seven (7) days of signing it, this Separation Agreement and the promises
contained herein or in Section 9 of the Employment Agreement automatically will
be null and void. If Executive signs this Separation Agreement and does not
revoke this Separation Agreement within seven (7) days of signing it, this
Separation Agreement shall become binding, effective, and irrevocable on the
eighth (8th) day after the Separation Agreement is executed by both parties (the
“Separation Agreement Effective Date”).

(c) Executive acknowledges that Executive (a) has carefully read this Separation
Agreement and the Employment Agreement; (b) is competent to manage Executive’s
own affairs; (c) fully understands the Separation Agreement’s and Employment
Agreement’s contents and legal effect, and understands that Executive is giving
up any legal claims Executive has against any of the Company Releasees,
including but not limited to any and all legal rights or claims under the Age
Discrimination in Employment Act of 1967 (“ADEA”) (29 U.S.C. § 626, as amended),
and all other federal, state, foreign, and local laws regarding age
discrimination, whether those claims are presently known or hereafter
discovered; (d) has been advised to consult with an attorney of Executive’s
choosing prior to signing this Separation Agreement, if Executive so desires;
and (e) has chosen to enter into this Separation Agreement freely, without
coercion, and based upon Executive’s own judgment, and that Executive has not
relied upon any promises made by any of the Company Releasees, other than the
promises explicitly contained in this Separation Agreement.

6. Miscellaneous.

This Separation Agreement may be executed in counterparts, each of which shall
be deemed an original, and both of which together shall constitute one and the
same instrument. The section headings in this Separation Agreement are provided
for convenience only and shall not affect the construction or interpretation of
this Separation Agreement or the provisions hereof.

This Separation Agreement shall not in any way be construed as an admission that
the Company, Executive, or any other individual or entity has any liability to
or acted wrongfully in any way with respect to Executive, the Company, or any
other person.

This Separation Agreement shall not be construed against either Party, and no
consideration shall be given or presumption made on the basis of who drafted the
Separation Agreement or any particular provision hereof or who supplied the form
of this Separation Agreement. In construing the Separation Agreement,
(i) examples shall not be construed to limit, expressly or by implication, the
matter they illustrate, (ii) the connectives “and,” “or,” and “and/or” shall be
construed either disjunctively or conjunctively so as to construe a sentence or
clause most broadly and bring within its scope all subject matter that might
otherwise be construed to be outside of its scope; (iii) the word “includes” and
its derivatives means “includes, but is not limited to” and corresponding
derivative expressions, (iv) a defined term has its defined meaning throughout
the Separation Agreement, whether it appears before or after the place where it
is defined, and (v) the headings and titles herein are for convenience only and
shall have no significance in the interpretation hereof.

 

- 24 -



--------------------------------------------------------------------------------

The Parties agree that each of the Company Releasees is an intended third party
beneficiary of this Separation Agreement and shall have the authority to enforce
the provisions applicable to it, her, or Executive in accordance with the terms
of hereof.

7. Entire Agreement. Except as otherwise specifically provided herein, this
Separation Agreement constitutes the entire agreement of the Parties with
respect to the subject matter hereof, contains all the covenants, promises,
representations, warranties, and agreements between the Parties with respect to
Executive’s separation from the Company and all positions therewith; provided,
however, that nothing in this Agreement shall supersede the Sections in the
Employment Agreement identified in Paragraph 3 (“Survival”) of this Separation
Agreement. Any modification of this Separation Agreement will be effective only
if it is in writing and signed by Executive and the Chief Executive Officer or
General Counsel of the Company.

[SIGNATURE PAGE FOLLOWS]

 

- 25 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this General Release on
this              day of

 

EXECUTIVE

 

Mary Elizabeth Higgins VICI Properties Inc. By:  

 

Name:  

 

Title:  

 

 

- 26 -